7 N.Y.3d 863 (2006)
CITY OF SYRACUSE et al., Appellants,
v.
ONONDAGA COUNTY et al., Respondents.
ATLANTIC STATES LEGAL FOUNDATION, INC., et al., Plaintiffs;
2.3 ACRES OF LAND IN THE CITY OF SYRACUSE, N.Y., Defendant and Third-Party Defendant.
Court of Appeals of New York.
Submitted October 12, 2006.
Decided October 24, 2006.
Concur: Chief Judge KAYE and Judges CIPARICK, ROSENBLATT, GRAFFEO, READ, R.S. SMITH and PIGOTT.
*871 Certification of questions by the United States Court of Appeals for the Second Circuit, pursuant to section 500.27 of the Rules of Practice of the Court of Appeals (22 NYCRR 500.27), accepted and the issues presented are to be considered after briefing and argument.